Fourth Court of Appeals
                                San Antonio, Texas
                                      August 16, 2018

                                   No. 04-18-00509-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

             HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
       The notification of late record has been filed by Luis Duran, Jr., is hereby GRANTED.
Time is extended to August 23, 2018.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court